 

Exhibit 10.2

REPLACEMENT REVOLVING FACILITY AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS REPLACEMENT REVOLVING FACILITY AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (this “Replacement Amendment”) dated as of April 8, 2020, is by
and among SIX FLAGS ENTERTAINMENT CORPORATION, a Delaware corporation (the
“Parent”), SIX FLAGS OPERATIONS INC., a Delaware corporation (“Holdings”), SIX
FLAGS THEME PARKS INC., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors listed on the signature pages hereof, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the lenders from
time to time party to the Credit Agreement referred to below (the “Lenders”),
the Replacement Revolving Lenders (as defined below) and the other Lenders party
hereto.

R E C I T A L S

A.        The Borrower, Parent, Holdings, the Lenders, the Administrative Agent
and the other agents referred to therein are parties to that certain Second
Amended and Restated Credit Agreement dated as of April 17, 2019, as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement,
dated as of October 18, 2019 (as further amended, restated, amended and restated
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”, and the Existing Credit Agreement as amended by this
Replacement Amendment, the “Credit Agreement”), pursuant to which the Lenders
have made certain financial accommodations (subject to the terms and conditions
thereof) to the Borrower.

B.         The Borrower has requested and the lenders identified on Schedule A
hereto (the “Replacement Revolving Lenders”) have agreed to Refinance their
Revolving Credit Commitments under the Existing Credit Agreement with
Replacement Revolving Commitments as set forth herein, in accordance with
Section 3.4 of the Credit Agreement.

C.         Pursuant to Section 3.4(c) of the Existing Credit Agreement, the
Borrower, the Administrative Agent and the Replacement Revolving Lenders desire
to amend the Existing Credit Agreement on the terms as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1.        Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all article, schedule, exhibit and
section references in this Replacement Amendment refer to articles, schedules,
exhibits and sections of the Credit Agreement.

Section 2.        Amendments to Existing Credit Agreement. Subject to the
satisfaction or waiver in writing of each condition precedent set forth in
Section 4 hereof, and in reliance on the representations, warranties, covenants
and agreements contained in this Replacement

 

 



 

 



 

 

Amendment, the Administrative Agent and the Replacement Revolving Lenders hereby
consent to the following amendments to the Existing Credit Agreement:

2.1       Amendments to Section 1.1 (Defined Terms).

(a)        The definition of “Agreement” is hereby amended by adding the words
“and the Replacement Amendment” before the period at the end thereof.

(b)        The definition of “Applicable Margin” is hereby amended by amending
and restating clause (b) thereof in its entirety as follows:

(b) (i) in the case of Revolving Credit Loans that are not pursuant to Series B
Replacement Revolving Commitments, the corresponding percentages per annum as
set forth below based on the Senior Secured Leverage Ratio:

 

 

 

 

Revolving Credit Loans

Pricing Level

Senior Secured Leverage Ratio

Commitment Fee Rate

Eurocurrency Loans

Base Rate Loans

I

Less than 1.25:1.00

0.250%

1.50%

0.50%

II

Greater than or equal to 1.25:1.00, but less than 2.50:1.00

0.300%

1.75%

0.75%

III

Greater than or equal to 2.50:1.00

0.350%

2.00%

1.00%

 

and (ii) in the case of Revolving Credit Loans that are pursuant to Series B
Replacement Revolving Commitments, the corresponding percentages per annum as
set forth below based on the Senior Secured Leverage Ratio:

 

 

 

 

 

 

 

 

 

Revolving Credit Loans

Pricing Level

Senior Secured Leverage Ratio

Commitment Fee Rate

Eurocurrency Loans

Base Rate Loans

I

Less than 1.25:1.00

0.875%

3.00%

2.00%

II

Greater than or equal to 1.25:1.00, but less than 2.50:1.00

1.000%

3.25%

2.25%

 



2



 

 

 

 

 

 

III

Greater than or equal to 2.50:1.00

1.000%

3.50%

2.50%

 

(c)        The definition of “Applicable Margin” is hereby amended by amending
and restating clause (b) of the penultimate paragraph thereof in its entirety as
follows:

(b) if the Borrower fails to provide the certificate of a Responsible Officer of
Parent as required by Section 8.1(f) for the most recently ended fiscal quarter
of the Borrower preceding the applicable Calculation Date, the Applicable Margin
from such Calculation Date shall be based on Pricing Level III (in the case of
Revolving Credit Loans both pursuant to Original Revolving Credit Commitments
and Series B Replacement Revolving Commitments) until such time as an
appropriate certificate is provided, at which time the Pricing Level shall be
determined by reference to the Senior Secured Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date.

(d)        The definition of “Eurocurrency Rate” is hereby amended by amending
and restating the proviso at the end thereof in its entirety as follows:

provided that, if such rate is below zero, the Eurocurrency Rate (including,
without limitation, any Replacement Rate with respect thereto) will be deemed to
be zero; provided,  further, that the Eurocurrency Rate with respect to
Revolving Credit Loans that are pursuant to Series B Replacement Revolving
Commitments shall not be less than 0.75%.

(e)        The following definitions are hereby added to Section 1.1 of the
Credit Agreement where alphabetically appropriate:

“Replacement Amendment”:  the Replacement Revolving Facility Amendment to Second
Amended and Restated Credit Agreement, dated as of April 8, 2020, by and among
Holdings, Parent, the Borrower, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Replacement Revolving Lenders party thereto.

“Series B Replacement Revolving Commitments”:  the Replacement Revolving
Commitments established pursuant to the Replacement Amendment.  For the
avoidance of doubt, the Series B Replacement Revolving Commitments constitute
Revolving Credit Commitments and Commitments for all purposes.

2.2       Amendments to Section 3.3.  Section 3.3 of the Credit Agreement is
hereby amended by amending and restating clause (a) and clause (a)(ii) thereof
in their entirety as follows:

(a)        The Borrower may, by written notice to the Administrative Agent from
time to time prior to the Revolving Facility Termination Date, request an
increase in any Revolving Credit Facility in an aggregate amount not to exceed
for all Revolving Credit Facilities the Incremental Amount from one or more
Revolving Credit Lenders (which may include any existing Lender) willing to
provide such increased Revolving Credit Commitments in their own discretion;
provided that on a Pro Forma Basis after giving effect to the incurrence of such
Revolving Credit Commitments (assuming for purposes of this Section 3.3 that
such





3



 

 

increased Revolving Credit Commitments established at such time are fully
funded) and the use of proceeds thereof, the Borrower is in compliance with the
covenant set forth in Section 9.1, as of the latest Measurement Period; and
provided further that;

(ii)       the increased Revolving Credit Commitments shall have the same terms
and conditions as the Revolving Credit Commitments then in effect and subject to
such increase (other than fees, maturity (which may be no earlier than the
Revolving Facility Termination Date for the Original Revolving Credit
Commitments) and interest rate margins, which shall be as agreed between the
Borrower and those lenders providing the additional Revolving Credit Commitments
pursuant to this Section 3.3);

2.3       Amendments to Section 5.5.  Section 5.5 of the Credit Agreement is
hereby amended by inserting a new clause (f) thereto as follows, pursuant to
clause (d) of the third to last paragraph of Section 12.1 of the Credit
Agreement:

(f)        If on any date, the Administrative Agent notifies the Borrower that
the sum of (x) the L/C Obligations, plus (y) the aggregate principal amount of
Swing Line Loans outstanding at any time plus (z) the aggregate principal amount
of Revolving Credit Loans under a Facility then outstanding would exceed the
Total Revolving Credit Commitment for such Facility (the “Revolving Credit
Exposure”) on such date, the Borrower shall prepay the outstanding principal
amount of any such Swing Line Loans and Revolving Credit Loans on such date
(and, to the extent after giving effect to such prepayment, the Revolving Credit
Exposure still exceeds such Total Revolving Credit Commitment, deposit cash
collateral in an account with the Administrative Agent (or an account in the
name of the Administrative Agent with another institution designated by the
Administrative Agent)) such that the aggregate amount so prepaid by the Borrower
and cash collateral so deposited in an account with the Administrative Agent (or
an account in the name of the Administrative Agent with another institution
designated by the Administrative Agent) shall be sufficient to reduce the
Revolving Credit Exposure to an amount not to exceed such Total Revolving Credit
Commitment on such date together with any interest accrued to the date of such
prepayment on the aggregate principal amount of Revolving Credit Loans
prepaid.  The Administrative Agent shall give prompt notice of any prepayment
required under this Section 5.5(f) to the Borrower and the Lenders.

Section 3.        Replacement Revolving Facility.

3.1       Replacement Revolving Commitments.

(a)        Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 4 hereof, and in reliance on the representations,
warranties, covenants and agreements contained in this Replacement Amendment,
each Replacement Revolving Lender hereby agrees (x) to provide its respective
Replacement Revolving Commitment to the Borrower in a principal amount not to
exceed the amount set forth opposite such Replacement Revolving Lender’s name in
Schedule A attached hereto and (y) that on the Replacement Revolving Credit
Effective Date all of its Revolving Credit Commitment under the Existing Credit
Agreement shall be Refinanced and replaced in their entirety with its respective
Replacement Revolving Commitment hereunder.  The Administrative Agent has
notified each Replacement Revolving Lender of its allocated Replacement
Revolving Commitment, and each Replacement Revolving





4



 

 

Lender is a signatory to this Replacement Amendment.  For the avoidance of
doubt, the Revolving Credit Commitment of any Lender under the Existing Credit
Agreement that is not signatory to this Replacement Amendment (such Revolving
Credit Commitments, the “Remaining Commitments”) shall not be Refinanced or
replaced by a Replacement Revolving Commitment hereunder, shall be unchanged in
all respects by this Replacement Amendment and is not a Series B Replacement
Revolving Commitment.

(b)        Class of Revolving Credit Loans.  The Replacement Revolving
Commitments hereunder will constitute a new class of Revolving Credit
Commitments and shall be a separate “Facility” for purposes of the Credit
Agreement and the other Loan Documents with the terms set forth herein and in
the Credit Agreement and will constitute “Revolving Credit Commitments” and
“Commitments”.  The amendments pursuant to this Replacement Amendment constitute
a “Replacement Revolving Facility Amendment” under the Credit Agreement and with
effect from the Replacement Revolving Credit Effective Date, any Loans made
pursuant to the Replacement Revolving Commitments shall be “Revolving Credit
Loans”.  For the avoidance of doubt, from and after the Replacement Revolving
Credit Effective Date, there shall continue to be a single Swing Line Commitment
and L/C Commitment, shared ratably by Lenders with Remaining Commitments and
Lenders with Replacement Revolving Commitments in accordance with their
Commitments.

(c)        Agreements of the Replacement Revolving Lenders.  Each Replacement
Revolving Lender agrees that (i) effective on and at all times after the
Replacement Revolving Credit Effective Date, such Replacement Revolving Lender
will be bound by all obligations of a Lender and a Revolving Credit Lender under
the Credit Agreement and (ii) on the Replacement Revolving Credit Effective
Date, (A) for the avoidance of doubt, immediately after the effectiveness
thereof, the allocation of outstanding Revolving Credit Loans, L/C Obligations
and Swing Line Exposure as of the Replacement Revolving Credit Effective Date
shall be unchanged from the allocations under the Original Revolving Credit
Commitments immediately prior to giving effect to the Replacement Revolving
Commitments hereunder, (B) each Replacement Revolving Commitment shall be
deemed, for all purposes, a Revolving Credit Commitment and each loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and other
than as provided herein have the same terms as all other Revolving Credit Loans
and (C) each Replacement Revolving Lender shall become a Revolving Credit Lender
with respect to the Replacement Revolving Commitments and all matters relating
thereto.  Each Replacement Revolving Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Replacement Amendment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or agent thereunder and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender and a Revolving Credit Lender.  To the extent any loss or expense is
incurred as





5



 

 

a consequence of the transactions contemplated hereby, each of the Revolving
Credit Lenders party hereto hereby waive the benefits of Section 5.14 of the
Credit Agreement with respect to its Revolving Credit Loans.

(d)        Use of Proceeds.  The Borrower will use the proceeds of the
Replacement Revolving Commitments (i) to refinance and replace each Replacement
Revolving Lender’s existing Revolving Credit Commitments, (ii) to finance the
working capital needs and general corporate purposes of Parent, Holdings, the
Borrower and its Subsidiaries and (iii) to pay fees and expenses in connection
with the foregoing and the preparation and negotiation of this Replacement
Amendment.

(e)        Credit Agreement Governs.  Except as otherwise stated herein (which
modifications are permitted by Section 3.4 of the Credit Agreement), the terms
of the Replacement Revolving Commitments shall be the same as the terms of the
Original Revolving Credit Commitments as set forth in the Credit Agreement.

(f)        Pari Passu; Maturity.  The Replacement Revolving Commitments shall
rank pari passu in right of payment and of security with the Original Revolving
Credit Commitments and mature on the same date that the Original Revolving
Credit Commitments mature. For the avoidance of doubt, the Replacement Revolving
Commitments shall share in mandatory prepayments of Revolving Credit Loans under
Section 5.5 of the Credit Agreement on a pro rata basis with the Original
Revolving Credit Commitments and in voluntary prepayments of Revolving Credit
Loans under Section 5.4 of the Credit Agreement on a pro rata basis with the
Original Revolving Credit Commitments, except for mandatory prepayments in
connection with the termination or reduction of the Revolving Credit Commitments
of any Facility, which termination or reduction of Revolving Credit Commitments
may be made on a non-pro rata basis among Facilities in accordance with Section
5.3 of the Credit Agreement.

Section 4.        Conditions Precedent.

4.1       Effectiveness.  The amendments set forth in Section 2 of this
Replacement Amendment and the obligation of the Replacement Revolving Lenders to
provide the Replacement Revolving Commitments hereunder shall not become
effective until the date (the “Replacement Revolving Credit Effective Date”) on
which each of the following conditions has been satisfied (or waived in
accordance with Section 12.1 of the Credit Agreement):

(a)        Counterparts.  Administrative Agent shall have received executed
counterparts of this Replacement Amendment from the Administrative Agent, each
of the Loan Parties and each Replacement Revolving Lender.

(b)        The Administrative Agent shall have received a letter agreement from
the Borrower in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which the Borrower shall commit to make each borrowing and
each repayment of Revolving Credit Loans on a pro rata basis among the Original
Revolving Credit Facility and the Replacement Revolving Facility established
hereby, except for mandatory prepayments in connection with the termination or
reduction of the Revolving Credit Commitments of any





6



 

 

Facility, which termination or reduction may be made, at the option of the
Borrower, on a non-pro rata basis among Facilities in accordance with Section
5.3 of the Credit Agreement.

(c)        Notes.  The Administrative Agent shall have received, for the account
of each Replacement Revolving Lender, if requested, at least two Business Days
in advance of the Replacement Revolving Credit Effective Date, Notes conforming
to the requirements set forth in the Credit Agreement and executed and delivered
by a duly authorized officer of the Borrower.

(d)        No Default or Event of Default.  As of the Replacement Revolving
Credit Effective Date after giving effect to this Replacement Amendment, no
Default or Event of Default shall have occurred and be continuing.

(e)        Representations and Warranties.  Each of the Loan Parties does hereby
represent and warrant to the Replacement Revolving Lenders that, as of the
Replacement Revolving Credit Effective Date after giving effect to this
Revolving Amendment all of the representations and warranties of each Loan Party
contained in the Credit Agreement or the other Loan Documents are true and
correct in all material respects on and as of the Replacement Revolving Credit
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided,  further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on and as of the
Replacement Revolving Credit Effective Date or such earlier date;

(f)        Fees.  Subject to the terms and conditions of Section 12.5 of the
Credit Agreement, the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Replacement Revolving Credit
Effective Date, or substantially simultaneously with the effectiveness of this
Replacement Amendment, including to the extent invoiced at least one Business
Day prior thereto, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid to the Administrative Agent by the Borrower
under the Credit Agreement.

(g)        Lien Searches.  The Administrative Agent shall have received the
results of recent Uniform Commercial Code and other lien searches in each
relevant domestic jurisdiction with respect to all Property of the Loan Parties
(except that with respect to the Real Property, such lien searches shall be
limited to the Mortgaged Properties), and such search shall reveal no Liens on
any of the Property of the Loan Parties, except for Permitted Liens.

(h)        The U.S.A. PATRIOT Act.  No later than three Business Days prior to
the Replacement Revolving Credit Effective Date, to the extent requested in
writing by the Administrative Agent at least five Business Days prior to the
Replacement Revolving Credit Effective Date, the Administrative Agent shall have
received the documentation and other information as required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the U.S.A. PATRIOT Act (including, without
limitation, a Beneficial Ownership Certification in relation to the Borrower).





7



 

(i)         Documentary Conditions.      The Administrative Agent shall have
received each of the following, dated as of the Replacement Revolving Credit
Effective Date:

(i) (A) copies of resolutions of the board of directors of the Borrower
approving and authorizing the execution, delivery and performance of this
Replacement Amendment, certified as of the Replacement Revolving Credit
Effective Date by a Responsible Officer of the Borrower as being in full force
and effect without modification or amendment, (B) good standing certificates for
each Loan Party, in each case, from the jurisdiction in which they are
organized, (C) a certificate of a Responsible Officer, the secretary or the
assistant secretary of the Borrower with appropriate insertions and attachments
and (D) a solvency certificate from the chief financial officer of Parent (after
giving effect to the establishment of the Replacement Revolving Commitments)
substantially in the form of Exhibit D to the Credit Agreement;

(ii) the signed legal opinion of Kirkland & Ellis LLP, special counsel to
Borrower, addressed to the Administrative Agent and each Replacement Revolving
Lender, in form and substance reasonably satisfactory to the Administrative
Agent, shall cover such other matters incident to the transactions contemplated
by this Replacement Amendment as the Administrative Agent may reasonably
require.

Section 5.        Representations and Warranties.  To induce the Administrative
Agent and each Replacement Revolving Lender party hereto to enter into this
Replacement Amendment, each of the Loan Parties represents and warrants to the
Administrative Agent and each Replacement Revolving Lender party hereto on and
as of the Replacement Revolving Credit Effective Date that:

(a)        all of the representations and warranties of each Loan Party
contained in the Credit Agreement or the other Loan Documents are true and
correct in all material respects on and as of the Replacement Revolving Credit
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided,  further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on and as of the
Replacement Revolving Credit Effective Date or such earlier date; and

(b)        no Default or Event of Default exists as of the Replacement Revolving
Credit Effective Date or would result from this Replacement Amendment and the
transactions contemplated hereby.

Section 6.        Reaffirmation of Guaranty.  Each Guarantor reaffirms its
guarantee of the Obligations (as defined in the Guarantee and Collateral
Agreement) under the terms and conditions of the Guarantee and Collateral
Agreement and agrees that such guarantee remains in full force and effect and is
hereby ratified, reaffirmed and confirmed.  Each Guarantor hereby confirms that
it consents to the terms of this Replacement Amendment and that the extension of
credit to the Borrower pursuant to the Replacement Revolving Commitments shall
constitute “Obligations” of such Guarantor under the Guarantee and Collateral
Agreement.  Each Guarantor hereby (i) confirms that each Loan Document to which
it is a party or is otherwise





8



 

 

bound will continue to guarantee to the fullest extent possible in accordance
with the Loan Documents, the payment and performance of the Obligations,
including without limitation the payment and performance of all such applicable
Obligations that are joint and several obligations of each Guarantor now or
hereafter existing; (ii) acknowledges and agrees that the Guarantee and
Collateral Agreement and each of the other Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of the Replacement Amendment; and
(iii) acknowledges, agrees and warrants for the benefit of the Administrative
Agent and each Secured Party that there are no rights of set-off or
counterclaim, nor any defenses of any kind, whether legal, equitable or
otherwise, that would enable such Guarantor to avoid or delay timely performance
of its obligations under the Loan Documents (except to the extent such
obligations constitute Excluded Swap Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to such Guarantor).

Section 7.        Reaffirmation of Security Agreement.

(a)        Each Loan Party hereby acknowledges that it has reviewed and consents
to the terms and conditions of this Replacement Amendment and the transactions
contemplated hereby.  In addition, each Loan Party reaffirms the security
interests previously granted by such Loan Party under the terms and conditions
of the Guarantee and Collateral Agreement to secure the Obligations and agrees
that such security interests remain in full force and effect and are hereby
ratified, reaffirmed and confirmed.  Each Loan Party hereby confirms that the
security interests granted by such Loan Party under the terms and conditions of
the Guarantee and Collateral Agreement secures the Replacement Revolving
Commitments as part of the Obligations.  Each Loan Party hereby (i) confirms
that each Loan Document to which it is a party or is otherwise bound and all
Collateral (as defined in the Guarantee and Collateral Agreement) encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents, the payment and
performance of the Obligations, as the case may be, including without limitation
the payment and performance of all such applicable Obligations that are joint
and several obligations of each Loan Party now or hereafter existing,
(ii) confirms its respective prior grant to the Administrative Agent for the
benefit of the Secured Parties of the security interest in and continuing Lien
on all of such Loan Party’s right, title and interest in, to and under all
Collateral (as defined in the Guarantee and Collateral Agreement), whether now
owned or existing or hereafter acquired or arising and wherever located, as
collateral security for the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all applicable Obligations (including all
such Obligations as amended, reaffirmed and/or increased pursuant to this
Replacement Amendment), subject to the terms contained in the applicable Loan
Documents, and (iii) confirms its respective guarantees, prior pledges, prior
grants of security interests and other obligations, as applicable, under and
subject to the terms of each of the Loan Documents to which it is a party.

(b)        Each Loan Party acknowledges and agrees that each of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Replacement Amendment.





9



 

 

Section 8.        Reference to and Effect on the Credit Agreement and the Loan
Documents.

8.1       Replacement Amendment.     This Replacement Amendment constitutes (i)
the written notice required to be delivered by the Borrower to the
Administrative Agent under Section 3.4(a) of the Existing Credit Agreement, and
(ii) a “Replacement Revolving Facility Amendment” for all purposes of the Credit
Agreement and the other Loan Documents.

8.2       Loan Document.

(a)        This Replacement Amendment is a “Loan Document” as defined and
described in the Existing Credit Agreement and all of the terms and provisions
of the Loan Documents relating to other Loan Documents shall apply hereto.  On
and after the Replacement Revolving Credit Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended or otherwise modified by this Replacement
Amendment.

(b)        On and after the Replacement Revolving Credit Effective Date, (i) the
Replacement Revolving Commitments shall constitute “Commitments” and “Revolving
Credit Commitments”, (ii) any Loans pursuant to the Replacement Revolving
Commitments are “Revolving Credit Loans” and “Loans” and (iii) each Replacement
Revolving Lender shall be a “Lender”, a “Revolving Credit Lender” and a
“Replacement Revolving Lender”, as each term is defined in the Credit Agreement,
in each case, for all purposes under the Credit Agreement and the other Loan
Documents.

8.3       No Waiver.  The execution, delivery and effectiveness of this
Replacement Amendment shall not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

8.4       No Novation.  This Replacement Amendment shall not constitute a
novation of the Existing Credit Agreement or of any other Loan Document.

Section 9.        Miscellaneous.

9.1       Confirmation.  The provisions of the Loan Documents, as amended by
this Replacement Amendment, shall remain in full force and effect in accordance
with their terms following the effectiveness of this Replacement Amendment.

9.2       Ratification and Affirmation.  Each of the undersigned does hereby
adopt, ratify, and confirm the Existing Credit Agreement and the other Loan
Documents, as amended hereby, and its obligations thereunder.  The Borrower
hereby acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein.





10



 

 

9.3       Amendment, Modification and Waiver.  This Replacement Amendment may
not be amended, modified or waived except pursuant to a writing signed by each
of the parties hereto.

9.4       Counterparts.  This Replacement Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Replacement
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Replacement Amendment and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

9.5       NO ORAL AGREEMENT.  THIS REPLACEMENT AMENDMENT, THE EXISTING CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

9.6       GOVERNING LAW.  THIS REPLACEMENT AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.7       Severability.  Any provision of this Replacement Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9.8       Headings. The headings of this Replacement Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

9.9       Notice Acknowledgment. The Administrative Agent hereby agrees and
acknowledges that it has received the notice from the Borrower contemplated by
Section 3.4(a) of the Credit Agreement within the required time period provided
in such Section with respect to the Replacement Revolving Commitments
contemplated hereunder.

 

 

 

 

 

[signature pages follow]

 

 

 



11



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Replacement Amendment to
be duly executed as of the date first written above.

 

 

 

 

 

 

 

SIX FLAGS ENTERTAINMENT

 

 

CORPORATION,

 

 

as Parent

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 

 

 

 

 

SIX FLAGS OPERATIONS INC.,

 

 

as Holdings

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 

 

 

 

 

SIX FLAGS THEME PARKS INC.,

 

 

as Borrower

 

 

 

 

 

By:

/s/  Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

 

FIESTA TEXAS, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT AMERICA LLC

 

GREAT ESCAPE HOLDING INC.

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

MAGIC MOUNTAIN LLC

 

PARK MANAGEMENT CORP.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

SIX FLAGS AMERICA INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SIX FLAGS AMERICA PROPERTY

 

CORPORATION

 

SIX FLAGS GREAT ADVENTURE LLC

 

SIX FLAGS INTERNATIONAL

 

DEVELOPMENT CO.

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS ST. LOUIS LLC

 

SOUTH STREET HOLDINGS LLC

 

STUART AMUSEMENT COMPANY

 

SF GREAT AMERICA HOLDING LLC

 

SIX FLAGS CONCORD LLC

 

SIX FLAGS DARIEN LLC

 

SIX FLAGS DARIEN SEASONAL LLC

 

SIX FLAGS SPLASHTOWN LLC

 

SIX FLAGS FRONTIER LLC

 

SIX FLAGS WW BAY LLC

 

SIX FLAGS PHOENIX LLC

 

HWP DEVELOPMENT HOLDINGS LLC

 

SIX FLAGS MW LLC

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

Name:

Leonard A. Russ

 

Title:

Interim Chief Financial Officer

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

 

 

HURRICANE HARBOR LP

 

 

 

 

 

By:

Hurricane Harbor GP LLC,

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 

 

 

 

 

SIX FLAGS AMERICA LP

 

 

 

 

 

By:

Funtime, Inc.,

 

 

 

its General Partner

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 

 

 

 

 

SIX FLAGS GREAT ESCAPE L.P.

 

 

GREAT ESCAPE THEME PARK L.P.

 

 

GREAT ESCAPE RIDES L.P.

 

 

 

 

 

By:

Great Escape Holding Inc.,

 

 

 

their General Partner

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 

 

 

 

 

HWP DEVELOPMENT LLC

 

 

 

 

 

By:

/s/ Leonard A. Russ

 

 

Name:

Leonard A. Russ

 

 

Title:

Interim Chief Financial Officer

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, as Administrative Agent, an

 

 

Issuing Bank, the Swing Line Lender and a

 

 

Replacement Revolving Lender

 

 

 

 

 

By:

/s/ Kyle R. Holtz

 

 

 

Name:  Kyle R. Holtz

 

 

 

Title:  Director

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Replacement Revolving Lender

 

 

 

By:

/s/ Jonathan Tristan

 

Name:

Jonathan Tristan

 

Title:

Vice President

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Replacement Revolving Lender

 

 

 

By:

/s/ Thomas M Manning

 

Name:

Thomas M Manning

 

Title:

Authorized Signatory

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Replacement Revolving Lender

 

 

 

By:

/s/ Matthew Cheung

 

Name:

Matthew Cheung

 

Title:

Vice President

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

BBVA USA,

 

as a Replacement Revolving Lender

 

 

 

By:

/s/ Jay S. Tweed

 

Name:

Jay S. Tweed

 

Title:

SVP

 





[Signature Page to Replacement Revolving Facility Amendment]



 

 

 

 

 

 

 

 

 

Agreed and acknowledged:

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Martin Corrigan

 

Name:

Martin Corrigan

 

Title:

Vice President

 

 

 



[Signature Page to Replacement Revolving Facility Amendment]



 

 

Schedule A

Replacement Revolving Commitments

 

 

 

Replacement Revolving Lender

Replacement Revolving Commitment

Wells Fargo Bank, National Association

$
60,000,000

Bank of America, N.A.

$
50,000,000

Goldman Sachs Bank USA

$
40,000,000

JPMorgan Chase Bank, N.A.

$
40,000,000

BBVA USA

$
40,000,000

Total

$
230,000,000

 

 

